Exhibit 10.1

 

February 15, 2018

 

DFB Healthcare Acquisitions Corp.
780 Third Avenue
New York, NY 10017

 

Re:  Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among DFB Healthcare Acquisitions Corp., a Delaware corporation (the
“Company”), Goldman Sachs & Co. and Deutsche Bank Securities Inc., as
representatives (the “Representatives”) of the several underwriters (each, an
“Underwriter” and collectively, the “Underwriters”), relating to an underwritten
initial public offering (the “Public Offering”), of 28,750,000 of the Company’s
units (including up to 3,750,000 units that may be purchased to cover
over-allotments, if any) (the “Units”), each comprised of one share of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), and
one-third of one warrant.  Each whole Warrant (each, a “Warrant”) entitles the
holder thereof to purchase one share of Common Stock at a price of $11.50 per
share, subject to adjustment.  The Units shall be sold in the Public Offering
pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company shall apply to have the Units listed on the
Nasdaq Capital Market.  Certain capitalized terms used herein are defined in
paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Deerfield/RAB Ventures, LLC (the “Sponsor”) and each of the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team (each, an “Insider” and collectively, the
“Insiders”), hereby agrees with the Company as follows:

 

1.                                      The Sponsor and each Insider agrees that
if the Company seeks stockholder approval of a proposed Business Combination for
which Deerfield Private Design Fund IV, L.P. has granted consent, then in
connection with such proposed Business Combination, it, he or she shall (i) vote
any shares of Common Stock owned by it, him or her in favor of any proposed
Business Combination and (ii) not redeem any shares of Common Stock owned by it,
him or her in connection with such stockholder approval.

 

2.                                      The Sponsor and each Insider hereby
agrees that in the event that the Company fails to consummate a Business
Combination within 24 months from the date of the closing of the Public
Offering, or such longer period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation,
the Sponsor and each Insider shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up,
(ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay its
taxes and interest released to the Company to fund its working capital
requirements, which is subject to an annual limit of $250,000 (less up to
$50,000 of interest to pay dissolution expenses), divided by the number of then
outstanding Offering Shares, which redemption will completely extinguish all
Public Stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.  The Sponsor and each Insider agree not to
propose any amendment to the Company’s amended and restated certificate of
incorporation that would modify the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 24 months from the closing of the Public
Offering, unless the Company provides its Public Stockholders with the
opportunity to redeem their Offering Shares upon approval of any such

 

--------------------------------------------------------------------------------


 

amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest (which interest shall
be net of amounts released for payment of taxes and to fund the Company’s
working capital requirements, subject to an annual limit of $250,000) divided by
the number of then outstanding Offering Shares.

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her.  The Sponsor
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of Common Stock (although the Sponsor,
the Insiders and their respective affiliates shall be entitled to redemption and
liquidation rights with respect to any Offering Shares it or they hold if the
Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering).

 

3.                                      During the period commencing on the
effective date of the Underwriting Agreement and ending 180 days after such
date, the Sponsor and each Insider shall not, without the prior written consent
of the Representatives, (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, with
respect to any Units, shares of Common Stock, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by it, him or her, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, shares of Common Stock, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by it, him or her, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction specified in clause (i) or (ii).  Each
of the Insiders and the Sponsor acknowledges and agrees that, prior to the
effective date of any release or waiver of the restrictions set forth in this
paragraph 3 or paragraph 7 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver.  Any release
or waiver granted shall only be effective two business days after the
publication date of such press release.  The provisions of this paragraph will
not apply if (i) the release or waiver is effected solely to permit a transfer
of securities that is not for consideration and (ii) the transferee has agreed
in writing to be bound by the same terms described in this Letter Agreement to
the extent and for the duration that such terms remain in effect at the time of
the transfer. For the avoidance of doubt, this paragraph 3 shall not apply to
any Units, shares of Common Stock, Warrants or any securities convertible into,
or exercisable for, shares of Common Stock owned by Deerfield Private Design
Fund IV, L.P. or any funds managed by Deerfield Management Company, L.P., in
each case, other than Founder Shares and Private Placement Warrants.

 

4.                                      In the event of the liquidation of the
Trust Account, the Sponsor (which for purposes of clarification shall not extend
to any other shareholders, members or managers of the Sponsor) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company may become subject as a result of any claim by
(i) any third party (other than the Company’s independent accountants) for
services rendered or products sold to the Company or (ii) a prospective target
business with which the Company has entered into a letter of intent,
confidentiality or other similar agreement for a Business Combination agreement
(a “Target”); provided, however, that such indemnification of the Company by the
Sponsor shall apply only to the extent necessary to ensure that such claims by a
third party for services rendered (other than the Company’s independent public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below (i) $10.00 per share of the
Offering Shares or (ii) such lesser amount per share of the Offering Shares held
in the Trust Account due to reductions in the value of the trust assets as of
the date of the liquidation of the Trust Account, in each case, net of the
amount of interest earned on the property in the Trust Account which may be
withdrawn to pay taxes, and interest released to the Company to fund its working
capital requirements, subject to an annual limit of $250,000, except as to any
claims by a third party (including a

 

2

--------------------------------------------------------------------------------


 

Target) who executed a waiver of any and all rights to seek access to the Trust
Account and except as to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended.  In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims.  The
Sponsor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Sponsor, the Sponsor notifies the
Company in writing that it shall undertake such defense.

 

5.                                      To the extent that the Underwriters do
not exercise their option to purchase up to an additional 3,750,000 Units to
cover over-allotments within 45 days from the date of the Prospectus (and as
further described in the Prospectus), the Sponsor agrees to forfeit, at no cost,
a number of Founder Shares in the aggregate equal to the product of 921,848
multiplied by a fraction, (i) the numerator of which is 3,750,000 minus the
number of Units purchased by the Underwriters upon the exercise of their option
to purchase additional Units, and (ii) the denominator of which is 3,750,000. 
The forfeiture will be adjusted to the extent that the over-allotment option is
not exercised in full by the Underwriters so that the Initial Stockholders will
own an aggregate of 20.0% of the Company’s issued and outstanding shares of
Common Stock after the Public Offering.

 

6.                                      (a)  The Sponsor and each Insider who is
an officer of the Company hereby agrees not to participate in the formation of,
or become an officer or director of, any other blank check company unless the
Company has failed to complete a Business Combination within 24 months after the
closing of the Public Offering.  Such restriction does not preclude any position
as an officer or director of another blank check company held on the date
hereof.  For the avoidance of doubt, the Sponsor and each Insider who is an
officer of the Company are allowed to participate in the formation of, or become
an officer or director of, another blank check company upon the Company entering
into a definitive agreement with respect to a Business Combination.

 

(b)                                 The Sponsor and each Insider hereby agrees
and acknowledges that:  (i) the Underwriters and the Company would be
irreparably injured in the event of a breach by such Sponsor or an Insider of
its, his or her obligations under paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b),
and 9 of this Letter Agreement (ii) monetary damages may not be an adequate
remedy for such breach and (iii) the non-breaching party shall be entitled to
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.

 

7.                                      (a)  The Sponsor and each Insider agrees
that it or he shall not Transfer any Founder Shares (or shares of Common Stock
issuable upon conversion thereof) until the earlier of (A) one year after the
completion of the Company’s initial Business Combination or (B) subsequent to
the Business Combination, (x) if the last sale price of the Common Stock equals
or exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 

(b)                                 The Sponsor and each Insider agrees that it,
he or she shall not Transfer any Private Placement Warrants (or shares of Common
Stock issued or issuable upon the exercise of the Private Placement Warrants)
until 30 days after the completion of a Business Combination (the “Private
Placement Warrants Lock-up Period”, together with the Founder Shares Lock-up
Period, the “Lock-up Periods”).

 

(c)                                  Notwithstanding the provisions set forth in
paragraphs 7(a) and (b), Transfers of the Founder Shares, Private Placement
Warrants and shares of Common Stock issued or issuable upon the exercise or
conversion of the Private Placement Warrants or the Founder Shares and that are
held by the Sponsor, any Insider or any of their permitted transferees (that
have complied with this paragraph 7(c)), are permitted (a) to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, any members of the Sponsor, or any affiliates of the
Sponsor; (b) in the case of an individual, by gift to a member of the
individual’s immediate family, to a trust, the beneficiary of which is a member
of the individual’s immediate family or an affiliate of such person, or to a
charitable organization; (c) in the case of an individual, transfers by virtue
of laws of descent and distribution upon death of the individual; (d) in the
case of an individual, transfers pursuant to a qualified domestic relations
order; (e) transfers by private sales or transfers made in connection with the

 

3

--------------------------------------------------------------------------------


 

consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (f) transfers in the event of
the Company’s liquidation prior to the completion of an initial Business
Combination; (g) transfers by virtue of the laws of the State of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
(h) in the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of the
Company’s initial Business Combination; and (i) with respect to Deerfield
Private Design Fund IV, L.P., its other equityholders, partners (including
partners and affiliated partnerships managed by the same management company or
managing (general) partner or by any person that is an affiliate of such
management company or managing (general) partner), members and a trust for the
benefit of such other equityholders; provided, however, that in the case of
clauses (a) through (i), these permitted transferees must enter into a written
agreement agreeing to be bound by the restrictions herein.

 

 

8.                                      The Sponsor and each Insider represents
and warrants that it, he or she has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registration denied, suspended or revoked. 
Each Insider’s biographical information furnished to the Company (including any
such information included in the Prospectus) is true and accurate in all
respects and does not omit any material information with respect to the
Insider’s background.  The Sponsor and each Insider’s questionnaire furnished to
the Company is true and accurate in all respects.  The Sponsor and each Insider
represents and warrants that:  it, he or she is not subject to or a respondent
in any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it, he or she is not
currently a defendant in any such criminal proceeding.

 

9.                                      Except as disclosed in the Prospectus,
neither the Sponsor nor any Insider nor any affiliate of the Sponsor or any
Insider, nor any director or officer of the Company, shall receive from the
Company any finder’s fee, reimbursement, consulting fee, monies in respect of
any repayment of a loan or other compensation prior to, or in connection with
any services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is),
other than the following, none of which will be made from the proceeds held in
the Trust Account prior to the completion of the initial Business Combination: 
repayment of $169,420 in loans, and any additional advances, made to the Company
by the Sponsor to cover organizational expenses and other expenses related to
the Public Offering; payment of $10,000 per month to an affiliate of the Sponsor
for office space, utilities and secretarial support; payment of $7,500 to
Christopher Wolfe, the Company’s Chief Financial Officer, for Mr. Wolfe’s
services prior to the consummation of the Public Offering, subject to the terms
of that certain strategic services agreement entered into by and between the
Company and Mr. Wolfe on February 15, 2018; reimbursement for any out-of-pocket
expenses related to identifying, investigating and consummating an initial
Business Combination; and repayment of loans, if any, and on such terms as to be
determined by the Company from time to time, made by the Sponsor or any of the
Company’s officers or directors to finance transaction costs in connection with
an intended initial Business Combination, provided, that, if the Company does
not consummate an initial Business Combination, a portion of the working capital
held outside the Trust Account may be used by the Company to repay such loaned
amounts so long as no proceeds from the Trust Account are used for such
repayment.  Up to $1,500,000 of such loans may be convertible into warrants at a
price of $1.50 per warrant at the option of the lender.  Such warrants would be
identical to the Private Placement Warrants, including as to exercise price,
exercisability and exercise period.

 

10.                               The Sponsor and each Insider has full right
and power, without violating any agreement to which it is bound (including,
without limitation, any non-competition or non-solicitation agreement with any
employer or former employer), to enter into this Letter Agreement and, as
applicable, to serve as an officer and/or a director on the board of directors
of the Company and hereby consents to being named in the Prospectus as an
officer and/or a director of the Company.

 

11.                               As used herein, (i) “Business Combination”
shall mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the 7,187,500 shares of the
Common Stock, (or 6,250,000 shares if the Underwriters’ option to purchase
additional units is not exercised) initially held by the Sponsor; (iii) “Initial

 

4

--------------------------------------------------------------------------------


 

Stockholders” shall mean the Sponsor and any other holder of Founder Shares
immediately prior to the Public Offering; (iv) “Private Placement Warrants”
shall mean the warrants to purchase up to 4,333,333 shares of Common Stock of
the Company (or 4,833,333 shares of Common Stock if the underwriters’ option to
purchase additional units is exercised in full) that the Sponsor has agreed to
purchase for an aggregate purchase price of $6,500,000 in the aggregate (or
$7,250,000 if the underwriters’ option to purchase additional units is exercised
in full), or $1.50 per warrant, in a private placement that shall occur
simultaneously with the consummation of the Public Offering; (v) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (vi) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering and the sale of the Private Placement
Warrants shall be deposited; (vii) “Transfer” shall mean the (a) sale or
assignment of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

12.                               This Letter Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.  This Letter Agreement may not be changed, amended,
modified or waived (other than to correct a typographical error) as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

13.                               No party hereto may assign either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other parties.  Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee.  This
Letter Agreement shall be binding on the Sponsor and each Insider and their
respective successors, heirs and assigns and permitted transferees.

 

14.                               Nothing in this Letter Agreement shall be
construed to confer upon, or give to, any person or corporation other than the
parties hereto any right, remedy or claim under or by reason of this Letter
Agreement or of any covenant, condition, stipulation, promise or agreement
hereof.  All covenants, conditions, stipulations, promises and agreements
contained in this Letter Agreement shall be for the sole and exclusive benefit
of the parties hereto and their successors, heirs, personal representatives and
assigns and permitted transferees; provided, however, that the Underwriters
shall benefit from the provisions set forth in paragraph 3 and paragraph 7,
which such paragraphs shall not be amended or modified without the written
consent of the Representatives.

 

15.                               This Letter Agreement may be executed in any
number of original or facsimile counterparts and each of such counterparts shall
for all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

16.                               This Letter Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Letter Agreement
or of any other term or provision hereof.  Furthermore, in lieu of any such
invalid or unenforceable term or provision, the parties hereto intend that there
shall be added as a part of this Letter Agreement a provision as similar in
terms to such invalid or unenforceable provision as may be possible and be valid
and enforceable.

 

17.                               This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

5

--------------------------------------------------------------------------------


 

18.                               Any notice, consent or request to be given in
connection with any of the terms or provisions of this Letter Agreement shall be
in writing and shall be sent by express mail or similar private courier service,
by certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

19.                               This Letter Agreement shall terminate on the
earlier of (i) the expiration of the Lock-up Periods or (ii) the liquidation of
the Company; provided, however, that this Letter Agreement shall earlier
terminate in the event that the Public Offering is not consummated and closed by
June 30, 2018; provided further that paragraph 4 of this Letter Agreement shall
survive such liquidation.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

DEERFIELD/RAB VENTURES, LLC

 

 

 

By:

/s/ Richard Barasch

 

Name:

Richard Barasch

 

Title:

Manager

 

 

 

 

 

 

 

By:

/s/ Richard Barasch

 

Name:

Richard Barasch

 

 

 

 

By:

/s/ Christopher Wolfe

 

Name:

Christopher Wolfe

 

 

 

 

By:

/s/ Steven Hochberg

 

Name:

Steven Hochberg

 

 

 

 

By:

/s/ Dr. Mohit Kaushal

 

Name:

Dr. Mohit Kaushal

 

 

 

 

By: 

/s/ Dr. Gregory Sorensen

 

Name:

Dr. Gregory Sorensen

 

 

 

 

By: 

/s/ Dr. Susan Weaver

 

Name:

Dr. Susan Weaver

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------